Mr. Justice Phillips delivered the opinion of the court: The questions in this record grow out of the execution of a bond, as city clerk of the city of Lincoln, by John Hi Starkey, on which appellants were sureties. This bond was to cover a term of two years, from May 1, 1891. Appellee, claiming that the clerk had, on expiration of his term, failed to pay over or account for all moneys which came to his hands, brought suit in the circuit court of Logan county, where a judgment in debt for $10,000, to be satisfied by payment of the damage, assessed at $795.47, was recovered. That judgment was affirmed on appeal to the Appellate Court for the Third District, and on certificate of importance, etc., this appeal is prosecuted. Whilst the ordinances existing at the time of the execution of the bond in this case are different from those existing when the bond in Orton v. City of Lincoln, ante, p. 499, was filed, yet there are no ordinances authorizing the clerk to receive and receipt for dram-shop licenses, and the questions, of law in this record are the same as in the above mentioned case. A further discussion is unnecessary. The judgments of the circuit court of Logan county and of the Appellate Court for the Third District are reversed and the cause remanded. Reversed and remanded.